OFFICE     QF THE ATTORNEY          GENERAL      OF TEXAS
                                  AUSTIN




Eonomble    H. w. iillen
Diattriot  Attorney
&faai1t0n,  40x88




      prefm8rlonal aall8  to
      whioh are oonusmieato
      being lhblb
      durtbt’      with




                               Interaational        Dio0iona.r~    d.Wwr      the
                          *one who txavol8        fro18 plnoo to plaoo.”
                        d, we thiak       thaw    1~ no awbrtusirl         dif-
           in the prbmat      atatate    and the     A0t iarolve4     is tho
0680 or xdx*tQn      vs. Ytafo,      S? 8. w. ass,       ether than tha
-06pticIpI   08 tO “dUltf8t8      praO@iOil5&     frOrP  abOQ    t0  p&O.     in
the Oo\urty   at tbrrir reDi6bi10#’      p(n   bab~&%Od     in  8&d   iutkalb
7049 ( 3) . awi     the opinioa of the court           or   OrLrilul    kppeab
iioonorabls 8.   ii. rillen,     Page 2


In that   oi;rse, yie   quote:


            w+ * * In regard to oaou?atIon
     ttaXe8, artfole       5049 Of the i2eViillJd      Stat-
     utee of 1kWd providea:             ‘From every phy-
     sician,    surgeon,     ocullat,      or medioal or
     other apeelalist        or any kind, travelling
     from place to glaoe In the ?rraotIoe of
     his prore8sIon,        an annual tax of fifty
     dollare,     In eaoh oounty where he may
     praotioe his ~rofeealon,~             ehall be aol-
     lected.      + ‘),     The tCt8tiLWllyehOW8, In
     so fer us It relates          to this phase of the
     case, t bat a?pallant         lived at Nevvasotrr,
     in Grimse oounty, and that upon one oooa5.oa
     n ooupie or gentlemen from &yen, In Efrazo8
     county (an adjoining          oounty to GrImea),
     want to NavaBota, and 8OU&ht the servicer
     of the ap~llent         a8 a mdiaal        8peQiuli8t.
     iie being ab8entirOa, &Va8Ota, a ZW#lO8t
     wae left that he should attend the call or
     these gentlemen at 3ryun upon              hI8 return.
     Thle request he complied with, and aedo
     two appolntmrnts eaoh month to attend
     cases In him line of praotioe              at Bryan.
     It may be ooaceded that twloe during the
     zsxth eppell~t*vfsited             Bryan e6 a ‘IPadIoal
     s~aIalIst.                  We do not understand
     this erpreeeion,        *travsllin6       rrom plaoe to
     place,* to refer to phyleloiane, 8urgeen8,
     medical or other specialist8              nho are mu-
     wratsd     in   the atcitute,      or  to relate     to
     those who hevs an offiao             or plaae or bulri-
     neas, &z&dattend ~~3118 in their profession
     at other and dliferent            plaoes in other and
     different     countlea than the plaoe of their
     location.      As we underlltaad this tam,
      *travelli3g     from ylaoe to plaoe,’ It refqrs
     to those parties enumerated In the statute
     who go from place to jQuce traveling                 over
     the data,      pursuing     their     oooUpatioU,      oelllng,
     or grofeasion       In that manner. irrewould not
     be ilnderetood aa holding that a ;)ereon may
     not hiive an ofrloe        or p&ace of reeldenoe,            In
     asich he yursuse his oacupation,                hut some
     ~rtiouLr        @int    in the &ate,         end not be
     faemabls to the law as a truvaler,                -- that     is,
Honorable H. W. Allon,           Page S


     one &alg    from plaoo to plaoe pW8uillg
     hi8 occupation;     but In swh o&38@, to b8 a
     tmveler,    pureuing hlrr oooupatlon in the
     Itate,   br Isuet trawl   from p&co to place,
     yursulag hia voa&loa      In en itlnorant mathod.
     The 0~380 before          UP is not      within   that   oato-
     w=Y    l     HUO    th8   jhJ8lOhU3      01: 8NOiili8t        ha&
     two placer of buelnaor.     Part al hi8 tlmn ho
     8pent at one, end the otlnr put OS his time
     at ths other, plaoe.    ThiO 80.8 DOt Oa=J
     with it tha IQ- OS ltinaraey,     or travolln(
     from       plaO0   t 0 phO0,   U8 we UIIdU8t%Iid         t&
     amanlag oS4t~+hi:ntuza, within               thm putMaw        OS
     the law.
           Without the sxooption ln the statute,   it I8 quite
clear that the dentist to whom you refer oould mt ba o&88@&
88 an itinerant  subjsot to the tar.   tie think the exception
wa8 prsant to meapt   osa-tala p8raon8 sromthe tat, that f8,
iti.AUUtt  dWltilbt8 OOniiIb~   thsir hOtiTitiO8 tO thr OOlUiti.8
Of th.ir  re8&iOOtiYO ZeBidCUiOQ8.   It was not lntmdad to raoh
out and bring       within     th   8tatUt8     thou     whonauld        not       bo aS-
Sected by the       8krtUte     OttiSWiee.

          A8 we uabr8tan4    the seetr  Srornpotir lmtter, tha
dU4ti8t b @288titXIi8 ll@t~r~OtiOiJ& hi8 QWte88lfJi%OUt8ide
the ooUntr & hlr re8idrtXOa .rOept in ro8QOn8. to 8~~01f10
Oau8.   In our opinion   ha la Mt a0 ltlnuent     dOatl8t 8ubjeot
to the tax ana we atnewer  your puutlon   ln th dsir8wiite.




          FIRST ASSIS':'ANT                                   Glenn R.       Iawl
                                                                      A88irtollt
          ATTORME'LGENERAL